DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 14, 15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Odlyzko (US 20080159239) is added to teach the limitation of the transmitting comprises transmitting the high-frequency data signal and the low-frequency power signal by adjusting a transmission time of the high- frequency data signal and a transmission time of the low-frequency power signal to be different from each other.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11 and 12 recite the limitation "the transmitting" in pages 2-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 11 recite “transmitting the generated high-frequency data signal and the generated low-frequency power signal” and “the transmitting comprises transmitting the high-frequency data signal and the low-frequency power signal”. Claims 2 and 12 recite “the transmitting comprises: transmitting a mixed signal of the high-frequency data signal and the low-frequency”. It is unclear if they are all the same “transmitting”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160046324) in view of Udren (US PAT 4475209), Cho (KR 101501532) and Odlyzko (US 20080159239).
In regards to claims 1 and 6, Lee discloses communication and charging method of an electronic device and a wearable device, comprising: 
generating a high-frequency data signal (Lee paragraph 0040 note: this reads on GHz signal) and a low-frequency power signal (Lee paragraph 0040 note: this reads on MHz signal) by performing frequency modulation (Lee paragraph 0021, 0022) on a data signal and a power signal.
Lee fails to teach the low- frequency power signal is a low-frequency common-mode signal, and the high-frequency data signal comprises a first high-frequency differential-mode data signal and a second high-frequency differential-mode data signal. However, Udren discloses the low- frequency power signal is a low-frequency common-mode signal, and the high-frequency data signal comprises a first high-frequency differential-mode data signal and a second high-frequency differential-mode data signal (Udren Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Udren’s signal modes in Lee’s device for reducing cost (Udren Col. 3 line 20-35).

Lee, Udren and Cho fails to teach the transmitting comprises transmitting the high-frequency data signal and the low-frequency power signal by adjusting a transmission time of the high- frequency data signal and a transmission time of the low-frequency power signal to be different from each other. However, Odlyzko discloses teach the transmitting comprises transmitting the first signal and second signal by adjusting a transmission time of the first signal and a transmission time of the second signal to be different from each other (Odlyzko Fig. 3-5 Abstract, paragraph 0024 and 0040 note: this reads on adjusting transmitting time of first signal and second signal. See also paragraph 0035-0038 about scheduling first signal and second signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Odlyzko transmitting time in Lee’s device for supporting different communication protocols (Odlyzko paragraph 0003).
In regards to claims 2 and 7, Lee in view of Udren , Cho and Odlyzko discloses communication and charging method of an electronic device and a wearable device. Lee in view of Cho further discloses transmitting a mixed signal (Cho Abstract Fig. 3 note: this reads on supply power and transmit data through body combined communication) of the high-frequency data signal and the low-frequency power signal.
. 
Claims 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160046324) in view of Cho (KR 101501532) and Odlyzko.
In regards to claims 11 and 14, Lee discloses a communication and charging method of an electronic device and a wearable device, comprising: 
performing frequency modulation on a system control data signal (Lee paragraph 0020, 0022 note: this read on control signal and clock signal. They are based on charging signal 10-100MHz) based on a second frequency (Lee paragraph 0040 note: this reads on MHz signal) different from a first frequency of a first-frequency sensing data signal (Lee paragraph 0040 note: this reads on GHz signal), and generating a second-frequency system control data signal of the second frequency; and 
Lee fails to teach generated from a sensor, transmitting the first-frequency sensing data signal and the second-frequency system control data signal to another electronic device connected to the electronic device through a human body channel. However, Cho discloses generated from a sensor (Cho Abstract, paragraph 0017-0019 Fig. 3 note: this read on bio signal from “TX”), transmitting the first-frequency sensing data signal and the second-frequency system control data signal to another electronic device connected to the electronic device through a human body channel (Cho Abstract Fig. 3 note: this reads on supply power and transmit data through body combined communication). It would have been 
Lee and Cho fails to teach the transmitting comprises transmitting the high-frequency data signal and the low-frequency power signal by adjusting a transmission time of the high- frequency data signal and a transmission time of the low-frequency power signal to be different from each other. However, Odlyzko discloses teach the transmitting comprises transmitting the first signal and second signal by adjusting a transmission time of the first signal and a transmission time of the second signal to be different from each other (Odlyzko Fig. 3-5 Abstract, paragraph 0024 and 0040 note: this reads on adjusting transmitting time of first signal and second signal. See also paragraph 0035-0038 about scheduling first signal and second signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Odlyzko transmitting time in Lee’s device for supporting different communication protocols (Odlyzko paragraph 0003).
In regards to claims 12 and 15, Lee in view of Cho and Odlyzko discloses a communication and charging method of an electronic device and a wearable device as described above. Lee in view of Cho further discloses transmitting a mixed signal (Lee paragraph 0040 note: this reads on simultaneous transmission of data and charging signal) of the first-frequency sensing data signal and the second- frequency system control data signal.
In regards to claim 17, Lee in view of Cho and Odlyzko discloses a communication and charging method of an electronic device and a wearable device as described above. Lee in view of Cho further discloses a receiver configured to receive a data signal in a form of a high-frequency signal (Lee paragraph 0040 note: this reads on GHz data signal) and a power signal in a form of a low-frequency signal (Lee paragraph 0040 note: this reads on MHz charging signal) that are generated from the electronic device.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho and Odlyzko as applied to claim 17 above, and further in view of Udren (US PAT 4475209).
In regards to claim 19, Lee in view of Cho and Odlyzko discloses communication and charging method of an electronic device and a wearable device. Lee in view of Cho fails to teach a common-mode and differential-mode classifying detection circuit configured to extract the data signal and the power signal from a data signal in a form of a high-frequency differential-mode signal and a power signal in a form of a low-frequency common-mode signal. However, Udren discloses a common-mode and differential-mode classifying detection circuit configured to extract the data signal and the power signal from a data signal in a form of a high-frequency differential-mode signal and a power signal in a form of a low-frequency common-mode signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Udren’s signal modes in Lee in view of Cho’s device for reducing cost (Udren Col. 3 line 20-35).
Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641